Citation Nr: 1455157	
Decision Date: 12/15/14    Archive Date: 12/24/14

DOCKET NO.  11-25 173	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, Oregon


THE ISSUE

Entitlement to a rating in excess of 10 percent for a lumbar strain (low back disability) prior to October 17, 2014, and in excess of 20 percent thereafter.


REPRESENTATION

Veteran represented by:	Oregon Department of Veterans' Affairs


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

A-L Evans, Associate Counsel

INTRODUCTION

The Veteran served on active duty from July 1966 to October 1968.  

This matter is before the Board of Veterans' Appeals (Board) on appeal of a March 2011 rating decision of the Portland, Oregon, Regional Office (RO) of the Department of Veterans Affairs (VA).

The Veteran appeared at a hearing before the undersigned Veterans Law Judge in July 2013.  A transcript of the hearing is in the Veteran's file. 

In August 2014, the Board remanded the case for further development, which has been completed.  Stegall v. West, 11 Vet. App. 268, 271 (1998).

In an October 2014 rating decision, the RO increased the rating for the Veteran's low back disability to 20 percent, effective October 17, 2014.  In this decision, the RO changed the Diagnostic Code from Diagnostic Code 5239 (Spondylisthesis or segmental instability) to Diagnostic Code 5237 (Lumbosacral strain) to comport with the evidence of record.

Of note, the Appeals Management Center received correspondence in October 2014 from the Veteran who asked if he was allowed an increase in his disability rating for his service-connected bilateral hearing loss since his service-connected low back disability rating had been increased.  The RO should contact the Veteran to find out if he would like to submit a claim for an increased rating for his service-connected bilateral hearing loss.   








FINDINGS OF FACT

1.  Prior to October 17, 2014, the Veteran's low back disability did not result in forward flexion of the thoracolumbar spine of 60 degrees or less; combined range of motion of 120 degrees or less, muscle spasms or guarding severe enough to result in abnormal gait or abnormal spinal contour, or incapacitating episodes requiring bed rest prescribed by a physician and treatment by a physician.

2.  Since October 17, 2014, the Veteran's low back disability has not resulted in forward flexion of the thoracolumbar spine of 30 degrees or less; or incapacitating episodes requiring bed rest prescribed by a physician and treatment by a physician.


CONCLUSIONS OF LAW

The criteria for a rating in excess of 10 percent for a low back disability prior to October 17, 2014, and in excess of 20 percent thereafter have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002);38 C.F.R. §§ 4.1, 4.2, 4.7, 4.10, 4.40, 4.45, 4.71a, Diagnostic Codes (DC) 5235-5243 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  VA's Duties to Notify and Assist

Upon receipt of a complete or substantially complete application, VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5103(a), 5103A (West 2002 & Supp. 2013); 38 C.F.R. § 3.159 (2013).   VA must notify the claimant of the information and evidence not of record that is necessary to substantiate a claim, which information and evidence VA will obtain, and which information and evidence the claimant is expected to provide.  

A February 2011 letter satisfied the duty to notify provisions.  38 U.S.C.A. § 5103(a); Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002); 38 C.F.R. § 3.159(b)(1).  The letter provided the Veteran with information regarding his service-connected disability and the symptoms required for an increased rating.  Vazquez-Flores v. Peake, 22 Vet. App. 37 (2008), rev'd in part sub nom. Vazquez-Flores v. Shinseki, 580 F.3d 1270 (Fed. Cir. 2009).  

The claim was subsequently readjudicated, most recently in an October 2014 supplemental statement of the case.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006). 

The Veteran has neither alleged nor demonstrated any prejudice with regard to the content or timing of the notices.  See Shinseki v. Sanders, 556 U.S. 396 (2009) (reversing prior case law imposing a presumption of prejudice on any notice deficiency, and clarifying that the burden of showing that an error is harmful, or prejudicial, normally falls upon the party attacking the agency's determination); see also Mayfield v. Nicholson, 444 F.3d 1328, 1333-34 (Fed. Cir. 2006).

The Veteran's service treatment records and VA treatment records have been obtained.  The Veteran has not indicated, and the record does not contain evidence, that he is in receipt of disability benefits from the Social Security Administration.  

VA examinations were conducted in March 2011, October 2012 and October 2014; the Veteran has not argued that any of the examinations were inadequate for rating purposes.  38 C.F.R. § 3.159(c) (4); Barr v. Nicholson, 21 Vet. App. 303, 307 (2007).

There is no indication in the record that any additional evidence, relevant to the issue decided, is available and not part of the claim file.  As there is no indication that any failure on the part of VA to provide additional notice or assistance reasonably affects the outcome of the case, the Board finds that any such failure is harmless.  




II.  Analysis

Disability ratings are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities (Rating Schedule) and are intended to represent the average impairment of earning capacity resulting from disability.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  Disabilities must be reviewed in relation to their history.  38 C.F.R. § 4.1.  Other applicable, general policy considerations are:  interpreting reports of examination in light of the whole recorded history, reconciling the various reports into a consistent picture so that the current rating may accurately reflect the elements of disability, 38 C.F.R. § 4.2; resolving any reasonable doubt regarding the degree of disability in favor of the claimant, 38 C.F.R. § 4.3; where there is a question as to which of two evaluations apply, assigning a higher of the two where the disability picture more nearly approximates the criteria for the next higher rating, 38 C.F.R. § 4.7; and, evaluating functional impairment on the basis of lack of usefulness, and the effects of the disabilities upon the person's ordinary activity, 38 C.F.R. § 4.10.  See Schafrath v. Derwinski, 1 Vet. App. 589 (1991).

A claimant may experience multiple distinct degrees of disability that might result in different levels of compensation from the time the increased rating claim was filed until a final decision is made.  Thus, separate ratings can be assigned for separate periods of time based on the facts found - a practice known as "staged" ratings.  Fenderson v. West, 12 Vet. App. 119 (1999); Hart v. Mansfield, 21 Vet. App. 505 (2007).

Disability of the musculoskeletal system is primarily the inability, due to damage or inflammation in parts of the system, to perform normal working movements of the body with normal excursion, strength, speed, coordination and endurance.  The functional loss may be due to absence of part or all of the necessary bones, joints and muscles, or associated structures, or to deformity, adhesions, defective innervation, or other pathology, or may be due to pain, supported by adequate pathology and evidenced by visible behavior of the claimant undertaking the motion.  Weakness is as important as limitation of motion, and a part which becomes painful on use must be regarded as disabled.  See DeLuca v. Brown, 8 Vet. App. 202 (1995); 38 C.F.R. § 4.40 (2013); see also 38 C.F.R. §§ 4.45, 4.59 (2013).  Although pain may be a cause or manifestation of functional loss, limitation of motion due to pain is not necessarily rated at the same level as functional loss where motion is impeded.  See Mitchell v. Shinseki, 25 Vet. App. 32 (2011); cf. Powell v. West, 13 Vet. App. 31, 34 (1999); Hicks v. Brown, 8 Vet. App. 417, 421 (1995); Schafrath v. Derwinski, 1 Vet. App. 589, 592 (1991).  

The Veteran's low back disability is evaluated as 10 percent disabling prior to October 17, 2014, and 20 percent disabling thereafter under Diagnostic Code 5237.  The Veteran contends that his low back disability is more advanced and painful than that contemplated by the rating assigned.  

Disabilities of the spine are rated under the General Rating Formula for Diseases and Injuries of the Spine (for Diagnostic Codes 5235 to 5243, unless 5243 is evaluated under the Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes).  Ratings under the General Rating Formula for Diseases and Injuries of the Spine (General Rating Formula) are made with or without symptoms such as pain (whether or not it radiates), stiffness, or aching in the area 
of the spine affected by residuals of injury or disease. 

The General Rating Formula provides a 10 percent disability rating for forward flexion of the thoracolumbar spine greater than 60 degrees but not greater than 85 degrees; or combined range of motion of the thoracolumbar spine greater than 120 degrees but not greater than 235 degrees; or, muscle spasm, guarding, or localized tenderness not resulting in abnormal gait or abnormal spinal contour; or, vertebral body fracture with loss of 50 percent or more of the height.  A 20 percent disability rating is assigned for forward flexion of the thoracolumbar spine greater than 30 degrees but not greater than 60 degrees; or the combined range of motion of the thoracolumbar spine not greater than 120 degrees; or, muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis.  A 40 percent disability rating is assigned for forward flexion of the thoracolumbar spine to 30 degrees or less; or, favorable ankylosis of the entire thoracolumbar spine.  A 50 percent disability rating is assigned for unfavorable ankylosis of the entire thoracolumbar spine. 38 C.F.R. § 4.71a.

The General Rating Formula also provides at Note (1) that any associated objective neurologic abnormalities should be rated separately under an appropriate diagnostic code.  

Note (2) provides that, for VA compensation purposes, normal forward flexion of the thoracolumbar spine is zero to 90 degrees, extension is zero to 30 degrees, left and right lateral flexion are zero to 30 degrees, and left and right lateral rotation are zero to 30 degrees.  The combined range of motion refers to the sum of the range of forward flexion, extension, left and right lateral flexion, and left and right rotation. The normal combined range of motion of the thoracolumbar spine is 240 degrees. The normal ranges of motion for each component of spinal motion provided in this note are the maximum that can be used for calculation of the combined range of motion.  See Plate V, 38 C.F.R. § 4.71a. 

Diagnostic Code 5243 provides that intervertebral disc syndrome is to be rated either under the General Rating Formula for Diseases and Injuries of the Spine or under the Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes (IVDS Formula), whichever method results in the higher rating when all disabilities are combined under 38 C.F.R. § 4.25. 

The IVDS Formula provides a 10 percent disability rating for IVDS with incapacitating episodes having a total duration of at least 1 week but less than 2 weeks during the past 12 months; a 20 percent disability rating for IVDS with incapacitating episodes having a total duration of at least 2 weeks but less than 4 weeks during the past 12 months; a 40 percent disability rating for IVDS with incapacitating episodes having a total duration of at least 4 weeks but less than 6 weeks during the past 12 months; and a 60 percent disability rating for IVDS with incapacitating episodes having a total duration of at least 6 weeks during the past 12 months.  38 C.F.R. § 4.71a.

Note (1) to Diagnostic Code 5243 provides that an incapacitating episode is a period of acute signs and symptoms due to intervertebral disc syndrome that requires bed rest prescribed by a physician and treatment by a physician. 

In addition to the evaluation assigned for his low back disability, the Veteran has also been assigned separate compensable ratings for radiculopathy for both the left and right lower extremities.  The Veteran has not appealed the October 2014 rating decision granting radiculopathy of left lower extremity and right lower extremity.  Accordingly, the lower extremity disabilities are not before the Board, and symptomatology associated with such cannot be considered when evaluating the Veteran's low back disability under the General Rating Formula.  38 C.F.R. § 4.14 (the evaluation of the same manifestation or disability under different diagnoses is to be avoided).

The Veteran was afforded a VA back examination in March 2011.  He reported chronic bothersome pain in his low back.  He could sit for 90 minutes and walk for 30 minutes.  He could not drive.    

Upon examination, the Veteran forward flexion of the thoracolumbar spine was to 80 degrees.  His extension was to 10 degrees.  His left and right lateral rotation were to 12 degrees and his left and right lateral bending were to 20 degrees.  There was moderate back pain over the full motion.  Repeat motion did not cause flare-ups or loss of motion.  It did not cause subjective symptoms of pain, weakness, easy fatigue or decreased coordination.  There were mild muscle spasms in his back.  Mild low back tenderness was found at the L5.  X-rays showed disk degeneration at multiple levels.  It was noted that reverse spondylolisthesis was due to obvious arthritis at the facet joints.  The Veteran was diagnosed with chronic muscular strain superimposed on degenerative instability.  It was noted that prolonged bed rest had not been prescribed.  

The Veteran was afforded a VA back examination in October 2012.  It was reported that the Veteran had undergone back surgery in July 2011.  He could not walk over a mile.  Flare-ups occurred with weather changes and overuse.  Pain caused him to avoid all lifting and standing for more than a few minutes.  

Upon examination, forward flexion of the thoracolumbar spine was to 80 degrees.  There was objective evidence of pain at 80 degrees.  His extension was to 20 degrees.  There was no objective evidence of pain.  His left and right lateral flexion was 25 degrees each.  Pain began at 25 degrees for both sides.  His left and right lateral rotation was 20 degrees each.  There was no objective evidence of painful motion for either side.  There were no changes on repetition for any movement.  The Veteran experienced functional loss of less movement than normal and pain on movement.  He had tenderness of the paraspinatus muscles bilaterally in the lumbar region.  No IVDS was found.  No arthritis was found.  The examiner indicated that there was a well healed surgical scar.  

The Veteran was afforded a VA back examination in October 2014.  He noted numbness and pain in his lower back.  He denied bowel and bladder control symptoms.  Flare-ups occurred with bending, lifting, twisting, squatting and changing from a seated to standing position and return.  

Upon examination, forward flexion of the thoracolumbar spine was to 85 degrees.  Pain began at 40 degrees.  His extension was to 30 degrees or greater.  Pain began at 30 degrees or greater.  His left lateral flexion was to 20 degrees.  Pain began at 15 degrees.  His right lateral flexion was to 30 degrees or greater.  Pain began at 25 degrees.  His left lateral rotation was to 30 degrees or greater.  Pain began at 20 degrees.  His right lateral rotation was to 30 degrees or greater.  Pain began at 25 degrees.  On repetitive use, his forward flexion was to 80 degrees.  His extension was to 20 degrees.  His left lateral flexion was to 20 degrees.  His right lateral flexion was to 30 degrees or greater.  His left and right lateral rotation were to 30 degrees or greater.  

Functional loss of less movement than normal, pain on movement and disturbance of locomotion were found.  Tenderness in the para-lumbar spinal muscles was reported.  An abnormal gait due to muscle spasms was found, but no guarding from the abnormal gait was noted.  No ankylosis of the spine was found.  No neurological abnormalities or IVDS and incapacitating episodes were found.  It was noted that the Veteran occasionally used a brace.  X-ray results showed that there was significant worsening in the severity of the T-12 since his last examination which may be the etiology of his back pain.  The Veteran was diagnosed with facet arthritis and low back strain which represented progression of the Veteran's service-connected back disability.  The examiner noted that there was a scar that was not painful or unstable.

Increased Rating Prior to October 17, 2014

Under the General Rating Formula for Diseases and Injuries of the Spine, to warrant a 20 percent disability rating, the evidence must establish that the Veteran's forward flexion is greater than 30 degrees but not greater than 60 degrees; or the combined range of motion of the thoracolumbar spine is not greater than 120 degrees; or, muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis is found.  During this period, forward flexion was no worse than 80 degrees.  Further, the combined range of motion of the thoracolumbar spine was, at worst, 154 degrees.  While the March 2011 VA examination report noted mild muscle spasms in the Veteran's back, there was no indication that the spasms resulted in an abnormal spinal contour or gait.  The objective medical evidence is the most persuasive indication of functional loss and here it reflects findings falling within the requirements for a 10 percent evaluation.

Even considering additional functional limitation due to factors as pain and less movement than normal, the demonstrated manifestations are appropriately contemplated in the 10 percent evaluation.  See Deluca, supra.  

The evidence does not reflect that the Veteran suffered from incapacitating episodes having a total duration of at least 2 weeks but less than 4 weeks during the past 12 months as required for a 20 percent rating.  At the March 2011 VA examination, no prescribed bed rest was noted.  At the October 2012 VA examination, no IVDS was found.  The evidence does not establish incapacitating episodes, as defined by Note 1 to Diagnostic Code 5243.  A higher rating is not warranted under the IVDS Formula.




Increased Rating since October 17, 2014

To warrant a 40 percent disability rating, the evidence must establish that the Veteran's forward flexion is 30 degrees or less or that favorable ankylosis of the entire thoracolumbar spine has been found.  The October 2014 VA examination report shows that while the Veteran's range of motion is limited, there is range of motion of the lumbar spine.  The Veteran's forward flexion was 85 degrees, with pain beginning at 40 degrees.  There was also no ankylosis found upon examination.  As a 40 percent rating is the maximum evaluation assignable for limitation of motion, a higher rating based on pain cannot be established.  See Johnston v. Brown, 10 Vet. App. 80, 85 (1997).

Again, the evidence here does not establish incapacitating episodes, as defined by Note 1 to Diagnostic Code 5243.  Under the IVDS Formula, a 40 percent disability rating may be assigned for incapacitating episodes having a total duration of at least 4 weeks but less than 6 weeks during the past 12 months.  The October 2014 VA examination indicates that no IVDS or incapacitating episodes were reported.  A higher rating is not warranted under the IVDS Formula as the evidence does not establish incapacitating episodes requiring bed rest by a physician and treatment by a physician having a total duration of at least 4 weeks.

It is acknowledged that the Veteran has two approximately 16cm surgical scars in his lumbar area.  The October 2012 VA examination report indicates that the scars are asymptomatic, benign, vertical, linear, and well healed.  The October 2014 VA examination report reveals that the scars are not painful and/or unstable.  Thus, the assignment of a separate rating for residuals of a scar is also not warranted.  38 C.F.R. § 4.118, Diagnostic Codes 7800-7805 (2014).

Additionally, the Board has considered whether the Veteran has neurological manifestations of the lumbar spine other than his lower extremity radiculopathy that may be separately rated under an appropriate Diagnostic Code.  On VA examinations, no other neurological manifestations due to the low back disability were noted or alleged.  Separate ratings for any other neurological manifestations of the back disability are not warranted at any time.

In sum, the Veteran's assertions of pain and functional limitations have been considered.  The Veteran's disability level is adequately addressed by the evaluations assigned, especially considering that he receives separate ratings for radiculopathy impairment.  Therefore, the preponderance of the evidence is against the claim for a rating in excess of 10 percent prior to October 17, 2014, and in excess of 20 percent thereafter, for the Veteran's service-connected low back disability; there is no doubt to be resolved; and increased ratings for both periods on appeal are not warranted.

The evidence shows that the Veteran's service-connected low back disability results in pain and decreased range of motion; the rating criteria considered in this case reasonably describe the Veteran's disability level and these symptoms.  The Veteran's disability picture is contemplated by the rating schedule, the assigned schedular evaluation for the service-connected low back disability is adequate, and referral for an extraschedular evaluation is not required.  Thun v. Peake, 22 Vet. App. 111 (2008); 38 C.F.R. § 3.321(b)(1).

The Board has considered an inferred claim for a total disability rating based on individual unemployability (TDIU), pursuant to Rice v. Shinseki, 22 Vet. App. 447 (2009).  The Veteran's March 2011 VA examination report shows that the Veteran's working capacity was severely limited by his back problem and that his age also probably interfered with his working ability.  At his October 2012 VA examination, it was reported that the Veteran's low back disability did not impact his ability to perform all aspects of sedentary labor duties such as typing/computer work, filing, greeting customers and answering phones.  At his October 2014 VA examination, the Veteran noted that he had retired in 2010 and had chosen not to return to work after his back surgery.  A TDIU claim has not been raised, and no action pursuant to Rice is necessary.





ORDER

Entitlement to a rating in excess of 10 percent disabling for a low back disability prior to October 17, 2014, and in excess of 20 percent disabling thereafter is denied.




____________________________________________
RONALD W. SCHOLZ
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


